                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


JOHN DOE, 18-471, et al.,                        )
                                                 )
       Plaintiffs,                               )
                                                 )    NO. 3:18-cv-00471
v.                                               )
                                                 )    JUDGE CAMPBELL
                                                 )    MAGISTRATE JUDGE NEWBERN
STATE OF TENNESSEE, et al.,                      )
                                                 )
       Defendants.                               )

                                             ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

112), recommending the Court grant the defendants’ motions to dismiss (Doc. Nos. 34, 83, 100),

and dismiss this action for lack of subject matter jurisdiction. The Report and Recommendation is

ADOPTED for the reasons set forth below. Also pending before the Court is Plaintiff’s Motion for

Leave to File Under Seal: Dickson County Chancery Court Divorce Findings Transcript Excerpt

(Doc. No. 115). The Motion is GRANTED.

       In the Report, the Magistrate Judge determined the Court lacks subject matter jurisdiction of

Plaintiff John Doe’s claims because the claims are, at their core, requests to modify the protective

and child custody orders issued by the state court in his divorce and child custody proceedings, and

therefore, fall within the “domestic relations exception” to subject matter jurisdiction.        The

Magistrate Judge also recommends the Court decline supplemental jurisdiction over Plaintiff’s state

law abuse-of-process claim.

       Plaintiff has filed Objections (Doc. No. 114) to the Report and Recommendation. Under 28

U.S.C. § 636(b)(1) and Local Rule 72.02, a district court reviews de novo any portion of a report and
recommendation to which a specific objection is made. United States v. Curtis, 237 F.3d 598, 603

(6th Cir. 2001). General or conclusory objections are insufficient. See Zimmerman v. Cason, 354 F.

Appx. 228, 230 (6th Cir. 2009). Thus, “only those specific objections to the magistrate’s report

made to the district court will be preserved for appellate review.” Id. (quoting Smith v. Detroit Fed’n

of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987)). In conducting the review, the court may “accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1)(C).

       As his first objection, Plaintiff argues the Report and Recommendation contains several

factual errors: Plaintiff is not a lawyer; the “no contact” order was not a custody order; Plaintiff did

not abandon the state court action; Plaintiff is not seeking to modify a state court order; and Plaintiff

is not seeking free transcripts in state court. (Doc. No. 114, at 1-3). Having reviewed Plaintiff’s

claims, the Court agrees with the Magistrate Judge’s conclusion that they involve, at their core,

requests to modify state court divorce and child custody orders. Plaintiff has not demonstrated the

Report contains the alleged factual errors listed by Plaintiff, or that the alleged factual errors

undermine the Report’s conclusion.

       Next, Plaintiff argues the domestic relations exception does not apply here because his case

is not based on diversity jurisdiction. The Sixth Circuit has not limited the exception to diversity

cases, however, as the case law cited by the Magistrate Judge reveals. See, e.g., Danforth v.

Celebrezze, 76 Fed. Appx 615, 616 (6th Cir. 2003). Plaintiff also argues the Report expands the

domestic relations exception beyond its limited reach, citing Catz v. Chalker, 142 F.3d 279, 289 (6th

Cir. 1998), overruled on other grounds by Coles v. Granville, 448 F.3d 853 (6th Cir. 2006), and

Chevalier v. Estate of Barnhart, 803 F.3d 789 (6th Cir. 2015). In both Catz and Chevalier, the Sixth

Circuit held the domestic relations exception did not apply because the plaintiffs in those cases did
                                                   2
not seek the issuance, or alteration, of an order of divorce, alimony, or child custody. In the Report,

the Magistrate Judge recognized the holdings of these cases, and in the Court’s view, applied them

correctly. For example, the Magistrate Judge pointed out that Plaintiff’s Amended Complaint

specifically requests modifications to the orders of the state court regarding visitation and child

custody. (Report (Doc. No. 112), at 9; Amended Complaint (Doc. No. 23), at 15, 17, 18, 20, 22).

       Plaintiff contends the Report misconstrues his claims under the Americans With Disabilities

Act, 42 U.S.C. §§ 12131, et seq. (“ADA”) in applying the domestic relations exception. The Court

disagrees. In the Amended Complaint, Plaintiff specifically alleges, in connection with the ADA

claims, that he is “entitled to immediate entry of his proposed 2nd Amended Temporary Parenting

Plan . . .” (Doc. No. 23, at 18, 20, 22). If granted, that relief would require alteration of the state

court’s visitation and child custody orders.

       Plaintiff argues the Magistrate Judge also erred in concluding the procedural due process

claim in Count 10 is subject to the domestic relations exception. In Count 10, Plaintiff claims he is

deprived of his due process rights by the failure of the Dickson County Chancery Court to provide

him with a contemporaneous record of proceedings. (Doc. No. 23, at 25-26). Plaintiff alleges that

parties must provide their own court reporters, at costs of $200 to $400 for each court appearance, in

order to obtain a verbatim record of proceedings. (Id.) The Magistrate Judge concluded this claim,

like Plaintiff’s other federal claims, fell within the domestic relations exception, pointing out

Plaintiff’s allegation that the deprivation prevented him from presenting the federal court with

transcripts or recordings of the state court divorce proceedings. (Id., at 13; Doc. No. 112, at 10). The

Court is not persuaded the Magistrate Judge erred in her conclusion that the “core” of Plaintiff’s

claim involves the state court’s visitation and child custody orders.

       Even if the Magistrate Judge erred and the Court has subject matter jurisdiction over Count
                                                   3
10, however, Plaintiff has failed to state a viable procedural due process claim, as the State

Defendants point out. (Doc. No. 35, at 17-18). Plaintiff has not alleged the deprivation is of

constitutional significance by claiming, for example, he is indigent and cannot afford the costs of

appellate review of a decision terminating his parental rights. See M.L.B. v. S.L.J., 519 U.S. 102, 117

S. Ct. 555, 136 L.Ed.2d 473 (1996) (striking down state statute requiring indigent party to pay

$2,000 in record preparation fees to appeal parental termination rights; and distinguishing “other

domestic relations matters such as divorce, paternity, and child custody” proceedings). Nor has

Plaintiff alleged he is an indigent criminal defendant seeking to appeal a conviction. See Griffin v.

Illinois, 351 U.S. 12, 76 S. Ct. 585, 100 L.Ed. 891 (1956) (holding state must provide “a record of

sufficient completeness” (not necessarily a verbatim transcript) to indigent criminal defendant

seeking to appeal his conviction in a felony case); Mayer v. City of Chicago, 404 U.S. 189, 92 S. Ct.

410, 30 L.Ed.2d 372 (1971) (holding state must provide “a record of sufficient completeness” (not

necessarily a verbatim transcript) to indigent criminal defendant seeking to appeal his conviction in

a nonfelony case). In the absence of such special circumstances, as the Sixth Circuit has explained,

“the Federal Constitution does not forbid the charging of a fee for a transcript of a civil matter.”

Clanton v. Michigan 54B Judicial District Court, 86 F.3d 1155, at *1, 1996 WL 272378 (6th Cir.

May 21, 1996) (citing Hill v. State of Michigan, 488 F.2d 609, 610 (6th Cir. 1973)).

       Finally, Plaintiff argues that abstention based on Younger v. Harris, 401 U.S. 37 (1971) does

not apply in this case. The Report does not rely on Younger abstention in reaching its conclusion.

Thus, this objection is without merit.

        For the reasons described above, Plaintiff’s objections fail to state viable grounds to

challenge the Magistrate Judge’s conclusions, nor do they otherwise provide a basis to reject or

modify the Report and Recommendation. Thus, having fully considered Plaintiff’s objections, the
                                                  4
Court concludes they are without merit, and that the Report and Recommendation should be

adopted and approved. Accordingly, the defendants’ motions to dismiss (Doc. Nos. 34, 83, 100) are

GRANTED, and this case is DISMISSED, without prejudice. All other pending motions are denied

as moot.

       This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

       It is so ORDERED.


                                                     _______________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                 5
